Title: To George Washington from Nathaniel Skinner, 30 April 1794
From: Skinner, Nathaniel
To: Washington, George


          
            Sir.
            Boston 30th April 1794
          
          I had this honor, while at Cadiz, informing your Excellency relative to the
              Algerines. at last happily I am arrivd at my usual
            residence⟨,⟩ escaped from those pirates & feel tho it has been attended with a very
            heavy loss of property happy in being on that land of liberty oer which you preside.
          The injury I suffer’d by being disposess’d of a freight of goods I had in the ship I
            own’d was great⟨,⟩ taken out without consent or recompense. this from Spaniards I did
            not feel so much, as they bear Americans little affection—But when on application to Wm
            Carmichael Esqr. at Madrid, to solicit for a permission (every day granted to the
            English) to reship some India goods I had with me for Gibralter, being originally
            destined for that market: I could not even hear from him after waiting two months I was
            more injur’d than by the Spaniards⟨,⟩ being finally obliged to run the risk of much
            property & what I held more dear the liberty of twelve persons. & I am not the
            only instance. there was another vessell situated as mine—& there are two more⟨,⟩
            Ships Greenway & Rooksby ⟨illegible⟩d by the Spaniards that
            they do not chuse to adjudicate being now nine months in possession. months elapsed
            after their memorials were sent to Mr C. without a reply—& it is a well known thing
            each solicitation to him is treated with neglect.
          I do not attempt to injure Mr C. in the dark. I wrote to him that I should give notice
            of his conduct Even the British Consul at Cadiz, agent for us all ⟨four⟩ wrote pointing
            out the difficu[l]ties we suffer’d, but not a reply. No Consul then at Cadiz from
            America to aid in the large Commercial affairs of that place.
          Permit me to observe from the violent struggles in Morrocco for the Empire. there ports
            are all shut, which added to the effect the WISE measures adapted in this country will
            produce by & by the wish’d for Effect The ports of Sicilly are also Shut. When I left that Quarter provisions of all kinds were very scarce.
          Will your Excellency pardon me for suggesting a hint. A public character will be
            wanting at Morrocco as soon as the present dispute is settled[.] their freindship will
            cost little & should there be a navy to secure access to such a commanding port as
            Tangier—just in the straits mouth.
          
          The wife & several concubines of the hereditary candidate were drove to sea—put
            into St Michaels in distress were releiv’d & furnishd with an American vessell there
            by the American consul. & it has made a pleasing & grateful impression on the
              Moors.
          In the quarter of the world where I have been American property has sustaind much
            injury.
          Unused to court or public life Your Excellency will pardon my direct address if
            improper. the apology a love for the country tempted me first to write from Spain. I am
            with the highest sentiments of respect with the warmest wishes for your every happiness
            with daily prayers that you may long continue to guide & direct us Your Excellencys
            Most Obedient Most Humble Servt
          
            Nathl Skinner
          
        